Title: [Diary entry: 15 January 1788]
From: Washington, George
To: 

Tuesday 15th. Mercury in the ball this Morning the cold being very intense—25 at Noon And 24 at Night. Wind in the early part of the morning was at East, and afterwards at So. Et. which occasioned a considerable abatement of the cold, but very little thaw. Rid to the Plantations at Dogue run, French’s, & the Ferry. At the first, the Men were cutting and mauling of rails; & the women grubbing in the Mill swamp. At Frenchs, the Women were still threshing Pease, and two Men cutting trunnels for Fences. At the Ferry, the Men were gettg. stakes & trunnels; and the Women grubbing at the Mansn. House. As were also the People belonging to Muddy hole. Employed at the Mansion House as yesterday in getting Ice into the Ice [House] but did not compleat it, it wanting near three feet to fill it.